In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-22-00333-CV
     ___________________________

      BRADLEY BOWEN, Appellant

                      V.

      VIRGINIA GRAHAM, Appellee



  On Appeal from the 393rd District Court
          Denton County, Texas
       Trial Court No. 22-0356-393


  Before Sudderth, C.J.; Kerr and Walker, JJ.
  Memorandum Opinion by Justice Walker
                           MEMORANDUM OPINION

      Appellant Bradley Bowen filed a “Notice of Appeal from Final Order in Suit

Affecting the Parent-Child-Relationship (Conservatorship, Possession and Access, Child

Support)” (Order). After receiving no copy of the Order, the clerk of this court

contacted the trial court clerk and was informed that the trial court had not yet

entered a final judgment or other appealable order in this case.1 For this reason, we

notified Bowen on August 26, 2022, that, unless he or any party desiring to continue

the appeal filed a response showing grounds for continuing the appeal, the appeal

would be dismissed for want of jurisdiction. We received no such response.

      Appeals may be taken only from final judgments or as expressly allowed by

statute. Indus. Specialists, LLC v. Blanchard Ref. Co., No. 20-0174, 2022 WL 2082236, at

*2 (Tex. June 10, 2022); see Tex. Civ. Prac. & Rem. Code Ann. § 51.014. Having not

received an order from which an appeal may be taken in this case, we dismiss Bowen’s

appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).


                                                       /s/ Brian Walker

                                                       Brian Walker
                                                       Justice

Delivered: September 29, 2022



      1
       The Denton County District Clerk’s website notes that a jury trial is set in this
matter for October 31, 2022.


                                            2